UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2016 Commission File No. 01-15725 Alpha Pro Tech, Ltd. (exact name of registrant as specified in its charter) Delaware, U.S.A. 63-1009183 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 60 Centurian Drive, Suite 112 Markham, Ontario, Canada L3R 9R2 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (905) 479-0654 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding May 2, 2016 Common Stock, $0.01 par value 17,455,454shares Alpha Pro Tech, Ltd. Index PART I. FINANCIAL INFORMATION 1 ITEM 1. Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Income (Unaudited) 2 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) 3 Condensed Consolidated Statement of Shareholders’ Equity (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 18 ITEM 4. Controls and Procedures 18 PART II. OTHER INFORMATION 19 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 ITEM 6. Exhibits 20 SIGNATURES 21 EXHIBITS Alpha Pro Tech, Ltd. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets (Unaudited) March 31, December 31, Assets Current assets: Cash $ 8,247,000 $ 9,681,000 Investments 551,000 656,000 Accounts receivable, net of allowance for doubtful accounts of $71,000 and $46,000 as of March 31, 2016 and December 31, 2015, respectively 6,196,000 2,762,000 Accounts receivable, related party - 8,000 Inventories 14,755,000 16,398,000 Prepaid expenses and other current assets 2,522,000 3,092,000 Deferred income tax assets 484,000 484,000 Total current assets 32,755,000 33,081,000 Property and equipment, net 2,812,000 2,907,000 Goodwill 55,000 55,000 Definite-lived intangible assets, net 46,000 51,000 Equity investments in unconsolidated affiliate 3,138,000 3,040,000 Total assets $ 38,806,000 $ 39,134,000 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 1,077,000 $ 1,027,000 Accrued liabilities 1,053,000 1,128,000 Total current liabilities 2,130,000 2,155,000 Deferred income tax liabilities 816,000 867,000 Total liabilities 2,946,000 3,022,000 Commitments Shareholders' equity: Common stock, $.01 par value: 50,000,000 shares authorized; 17,455,456 and 17,850,456 shares outstanding as of March 31, 2016 and December 31, 2015, respectively 174,000 178,000 Additional paid-in capital 15,867,000 16,526,000 Accumulated other comprehensive loss ) ) Retained earnings 20,063,000 19,556,000 Total shareholders' equity 35,860,000 36,112,000 Total liabilities and shareholders' equity $ 38,806,000 $ 39,134,000 (1) The condensed consolidated balance sheet as of December 31, 2015 has been prepared using information from the audited consolidated balance sheet as of that date. See accompanying Notes to Condensed Consolidated Financial Statements (Unaudited). 1 Alpha Pro Tech, Ltd. Condensed Consolidated Statements of Income (Unaudited) For the Three Months Ended March 31, Net sales $ 11,847,000 $ 10,654,000 Cost of goods sold, excluding depreciation and amortization 7,602,000 6,829,000 Gross profit 4,245,000 3,825,000 Operating expenses: Selling, general and administrative 3,457,000 3,577,000 Depreciation and amortization 154,000 171,000 Total operating expenses 3,611,000 3,748,000 Income from operations 634,000 77,000 Other income: Equity in income of unconsolidated affiliate 98,000 98,000 Interest income, net 1,000 1,000 Total other income 99,000 99,000 Income before provision for income taxes 733,000 176,000 Provision for income taxes 226,000 28,000 Net income $ 507,000 $ 148,000 Basic earnings per common share $ 0.03 $ 0.01 Diluted earnings per common share $ 0.03 $ 0.01 Basic weighted average common shares outstanding 17,669,331 18,299,933 Diluted weighted average common shares outstanding 17,669,331 18,499,572 See accompanying Notes to Condensed Consolidated Financial Statements (Unaudited). 2 Alpha Pro Tech, Ltd. Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) For the Three Months Ended March 31, Net income $ 507,000 $ 148,000 Other comprehensive loss: Change in unrealized loss on marketable securities, net of tax ) ) Comprehensive income (loss) $ 411,000 $ ) See accompanying Notes to Condensed Consolidated Financial Statements (Unaudited). 3 Alpha Pro Tech, Ltd. Condensed Consolidated Statement of Shareholders’ Equity (Unaudited) For the Three Months Ended March 31, 2016 Accumulated Additional Other Common Stock Paid-in Retained Comprehensive Shares Amount Capital Earnings Loss Total Balance as of December 31, 2015 17,850,456 $ 178,000 $ 16,526,000 $ 19,556,000 $ ) $ 36,112,000 Common stock repurchased and retired ) ) ) - - ) Stock-based compensation - - 16,000 - - 16,000 Net income - - - 507,000 - 507,000 Other comprehensive loss - ) ) Balance as of March 31, 2016 17,455,456 $ 174,000 $ 15,867,000 $ 20,063,000 $ ) $ 35,860,000 See accompanying Notes to Condensed Consolidated Financial Statements (Unaudited). 4 Alpha Pro Tech, Ltd. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, Cash Flows From Operating Activities: Net income $ 507,000 $ 148,000 Adjustments to reconcile net income to net cash used in operating activities: Stock-based compensation expense 16,000 6,000 Depreciation and amortization 154,000 171,000 Equity in income of unconsolidated affiliate ) ) Changes in assets and liabilities: Accounts receivable, net ) ) Accounts receivable, related party 8,000 ) Inventories 1,643,000 ) Prepaid expenses and other current assets 570,000 ) Accounts payable and accrued liabilities ) 924,000 Net cash used in operating activities ) ) Cash Flows From Investing Activities: Purchase of property and equipment ) ) Purchase of marketable securities ) - Net cash used in investing activities ) ) Cash Flows From Financing Activities: Repurchase of common stock ) ) Net cash used in financing activities ) ) Decrease in cash ) ) Cash, beginning of the period 9,681,000 5,495,000 Cash, end of the period $ 8,247,000 $ 1,105,000 See accompanying Notes to Condensed Consolidated Financial Statements (Unaudited). 5 Alpha Pro Tech, Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. The Company Alpha Pro Tech, Ltd. (“Alpha Pro Tech” or the “Company”) is in the business of protecting people, products and environments. The Company accomplishes this by developing, manufacturing and marketing a line of building supply products for the new home and re-roofing markets; a line of disposable protective apparel for the cleanroom, industrial and pharmaceutical markets; and a line of infection control products for the medical and dental markets. The Building Supply segment consists of construction weatherization products, such as housewrap and synthetic roof underlayment, as well as other woven material. The Disposable Protective Apparel segment consists of a complete line of shoecovers, bouffant caps, coveralls, gowns, frocks and lab coats. The Infection Control segment consists of a line of face masks and eye shields. The Company’s products are sold under the "Alpha Pro Tech" brand name and under private label, and are predominantly sold in the United States of America (“US”). 2. Basis of Presentation The interim financial information included herein is unaudited; however, the information reflects all adjustments (consisting of normal recurring adjustments) that are, in the opinion of management, necessary for the fair presentation of the consolidated financial position, results of operations and cash flows for the interim periods. These interim condensed consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) and, therefore, omit certain information and note disclosures necessary to present the statements in accordance with US generally accepted accounting principles (“US GAAP”). The interim condensed consolidated financial statements should be read in conjunction with the Company’s current year SEC filings on Form 8-K, as well as the consolidated financial statements for the year ended December 31, 2015, which are included in the Company’s Annual Report on Form 10-K (the “2015 Form 10-K”), which was filed on March 3, 2016. The results of operations for the three months ended March 31, 2016 reported in this Form 10-Q are not necessarily indicative of the results to be expected for the full year. The condensed consolidated balance sheet as of December 31, 2015 was prepared using information from the audited consolidated balance sheet contained in the 2015 Form 10-K, and does not include all disclosures required by US GAAP for annual consolidated financial statements. 3. Stock-Based Compensation The Company maintains a stock option plan under which the Company may grant incentive stock options and non-qualified stock options to employees and non-employee directors. Stock options have been granted with exercise prices at or above the fair market value of the underlying shares of common stock on the date of grant. Options vest and expire according to terms established at the grant date. The Company records compensation expense for the fair value of stock-based awards determined as of the grant date, including employee stock options. For the three months ended March 31, 2016 and 2015, there were no stock options granted under the Company’s option plan. The Company recognized $16,000 and $6,000 in stock-based compensation expense for the three months ended March 31, 2016 and 2015, respectively, related to the vesting of previously issued options. Stock options to purchase 225,000 shares of common stock were outstanding as of March 31, 2016, and December 31, 2015. 6 Alpha Pro Tech, Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) The Company uses the Black-Scholes option-pricing model to value the options. The Company uses historical data to estimate the life of the options. The risk-free interest rate for periods within the contractual life of the award is based on the US Treasury yield curve in effect at the time of grant. The estimated volatility is based on historical volatility and management’s expectations of future volatility. The Company uses an estimated dividend payout of zero, as the Company has not paid dividends in the past and, at this time, does not expect to do so in the future. The following table summarizes stock option activity for the three months ended March 31, 2016: Weighted Average Exercise Price Shares Per Option Options outstanding, December 31, 2015 225,000 $ 1.52 Granted to employees and non-employee directors - - Exercised - - Canceled/expired/forfeited - - Options outstanding, March 31, 2016 225,000 1.52 Options exercisable, March 31, 2016 65,000 1.43 As of March 31, 2016, $94,000 of total unrecognized compensation cost related to stock options was expected to be recognized over a weighted average period of 2.3 years. 4. Investments As of March 31, 2016 and December 31, 2015, investments totaled $551,000 and $656,000, respectively, which consisted of marketable securities. The following provides information regarding the Company’s marketable securities as of March 31, 2016 and December 31, 2015: March 31, December 31, Cost basis $ 544,000 $ 502,000 Gains previously recognized on warrants 380,000 380,000 Loss included in accumulated other comprehensive income (loss) ) ) Fair value $ 551,000 $ 656,000 No marketable securities were sold during the three months ended March 31, 2016 and the year ended December 31, 2015. The change in unrealized loss of $96,000 and $328,000 for the three months ended March 31, 2016 and 2015, respectively, in the statements of comprehensive income (loss) are presented net of tax for the quarters ended March 31, 2016 and 2015, respectively. The tax benefit on the unrealized loss was $51,000, and $205,000 for the quarters ended March 31, 2016 and 2015, respectively. 7 Alpha Pro Tech, Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) 5. Recent Accounting Pronouncements Accounting Standards Update (“ASU”) 2014-09, Revenue from Contracts with Customers (Topic 606) (“ASU 2014-09”), is a comprehensive new revenue recognition model requiring a company to recognize revenue to depict the transfer of goods or services to a customer at an amount reflecting the consideration that it expects to receive in exchange for those goods or services. In adopting ASU 2014-09, companies may use either a full retrospective or a modified retrospective approach. ASU 2014-09 is effective for the first interim period within an annual reporting period beginning after December 15, 2017, and early adoption is not permitted. The Company will adopt ASU 2014-09 during the first quarter of 2018. Management is evaluating the provisions of this update and has not determined the impact that its adoption will have on the Company’s financial position or results of operations. ASU 2015-11, Inventory (Topic 330): Simplifying the Measurement of Inventory (“ASU 2015-11”), applies to inventory that is measured using first-in, first-out ("FIFO") or average cost. Under the updated guidance, a company should measure inventory that is within scope at the lower of cost and net realizable value, which is the estimated selling price in the ordinary course of business, less reasonably predictable costs of completion, disposal and transportation, instead of at the lower of cost or market. ASU 2015-11 is effective for annual and interim periods beginning after December 15, 2016, and is applied prospectively with early adoption permitted at the beginning of an interim or annual reporting period. Management is evaluating the provisions of this update and has not determined the impact that its adoption will have on the Company’s financial position or results of operations. In November 2015, the FASB issued ASU 2015-17, Income Taxes (Topic 740): Balance Sheet Classification of Deferred Taxes , which requires deferred income tax liabilities and assets to be classified as noncurrent on the balance sheet rather than being separated into current and noncurrent. The guidance is effective for public entities for annual periods beginning after December 15, 2016, and interim periods within those annual periods with early adoption being permitted. The Company has not adopted this guidance for the year ended December 31, 2015. In February 2016, the FASB issued ASU No. 2016-02, Leases (Topic 842), which requires lessees to recognize most leases on the balance sheet. The provisions of this guidance are effective for annual periods beginning after December 15, 2018, and interim periods within those years, with early adoption permitted. Management is evaluating the requirements of this guidance and has not yet determined the impact of the adoption on the Company’s financial position or results of operations. Management periodically reviews new accounting standards that are issued. Management has not identified any other new standards that it believes merit further discussion. 6. Inventories As of March 31, 2016 and December 31, 2015, inventories consisted of the following: March 31, December 31, Raw materials $ 5,664,000 $ 6,456,000 Work in process 3,610,000 4,143,000 Finished goods 5,481,000 5,799,000 $ 14,755,000 $ 16,398,000 7. Equity Investment in Unconsolidated Affiliate In 2005, Alpha ProTech Engineered Products, Inc. (a subsidiary of Alpha Pro Tech, Ltd.) entered into a joint venture with a manufacturer in India for the production of building products. Under the terms of the joint venture agreement, a private company, Harmony Plastics Private Limited (“Harmony”), was created with ownership interests of 41.66% by Alpha ProTech Engineered Products, Inc. and 58.34% by Maple Industries and Associates. 8 Alpha Pro Tech, Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) This joint venture positions Alpha ProTech Engineered Products, Inc. to respond to current and expected increased product demand for housewrap and synthetic roof underlayment and provides future capacity for sales of specialty roofing component products and custom products for industrial applications requiring high quality extrusion coated fabrics. In addition, the joint venture now supplies products for the Disposable Protective Apparel segment. The capital from the initial funding and a bank loan, which loan is guaranteed exclusively by the individual shareholders of Maple Industries and Associates and collateralized by the assets of Harmony, were utilized to purchase the original manufacturing facility in India. Harmony currently has five facilities in India (three owned and two rented), consisting of: (1) a 102,000 square foot building for manufacturing building products; (2) a 71,500 square foot building for manufacturing coated material and sewing proprietary disposable protective apparel; (3) a 16,000 square foot facility for sewing proprietary disposable protective apparel; (4) a 12,000 square foot rented facility for coating material; and (5) a 93,000 square foot rented facility for the manufacturing of building products. All additions have been financed by Harmony with no guarantees from the Company. The Company assesses whether or not related entities are variable interest entities (“VIEs”). For those related entities that qualify as VIEs, the Company determines whether or not it is the primary beneficiary of the VIE, and, if so, the Company will consolidate the VIE. The Company has determined that Harmony is not a VIE and is, therefore, considered to be an unconsolidated affiliate. The Company records its investment in Harmony as “equity investment in unconsolidated affiliate” in the accompanying condensed consolidated balance sheets. The Company records its equity interest in Harmony’s results of operations as “equity in income of unconsolidated affiliate” in the accompanying condensed consolidated statements of income. The Company periodically reviews its investment in Harmony for impairment. Management has determined that no impairment was required as of March 31, 2016. For the three months ended March 31, 2016 and 2015, Alpha Pro Tech purchased $2,822,000 and $3,058,000 of inventories, respectively, from Harmony. For the three months ended March 31, 2016 and 2015, the Company recorded equity in income of unconsolidated affiliate of $98,000 and $98,000, respectively. As of March 31, 2016, the Company’s investment in Harmony was $3,138,000, which consisted of its original $1,450,000 investment and cumulative equity in income of unconsolidated affiliate of $2,707,000, less $942,000 in repayments of the advance and $77,000 in dividends. 8. Accrued Liabilities As of March 31, 2016 and December 31, 2015, accrued liabilities consisted of the following: March 31, December 31, Bonuses payable $ 549,000 $ 727,000 Payroll expenses 310,000 207,000 Uncertain tax position liability 194,000 194,000 $ 1,053,000 $ 1,128,000 9 Alpha Pro Tech, Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) 9. Basic and Diluted Earnings Per Common Share The following table provides a reconciliation of both net income and the number of shares used in the computation of “basic” earnings per common share (“EPS”), which utilizes the weighted average number of common shares outstanding without regard to dilutive shares, and “diluted” EPS, which includes all such dilutive shares, for the three months ended March 31, 2016 and 2015. For the Three Months Ended March 31, Net income (numerator) $ 507,000 $ 148,000 Shares (denominator): Basic weighted average common shares outstanding 17,669,331 18,299,933 Add: dilutive effect of common stock options - 199,639 Diluted weighted average common shares outstanding 17,669,331 18,499,572 Earnings per common share: Basic $ 0.03 $ 0.01 Diluted $ 0.03 $ 0.01 10 . Activity of Business Segments The Company operates through three business segments: Building Supply : consisting of a line of construction supply weatherization products. The construction supply weatherization products consist of housewrap and synthetic roof underlayment, as well as other woven material. A portion of the Company’s equity in income of unconsolidated affiliate (Harmony) is included in the total segment income for the Building Supply segment. Disposable Protective Apparel : consisting of a complete line of disposable protective clothing, such as shoecovers (including the Aqua Trak® and spunbond shoecovers), bouffant caps, coveralls, frocks, lab coats, gowns and hoods for the pharmaceutical, cleanroom, industrial and medical markets. A portion of the Company’s equity in income of unconsolidated affiliate (Harmony) is included in the total segment income for the Disposable Protective Apparel segment. Infection Control : consisting of a line of face masks and eye shields. Segment data excludes charges allocated to the principal executive office and other unallocated expenses and income tax. The Company evaluates the performance of its segments and allocates resources to them based primarily on net sales. 10 Alpha Pro Tech, Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) The following table presents consolidated net sales for each segment for the three months ended March 31, 2016 and 2015: For the Three Months Ended March 31, Building Supply $ 6,754,000 $ 5,811,000 Disposable Protective Apparel 3,825,000 3,648,000 Infection Control 1,268,000 1,195,000 Consolidated net sales $ 11,847,000 $ 10,654,000 The following table presents the reconciliation of consolidated segment income to consolidated net income for the three months ended March 31, 2016 and 2015: For the Three Months Ended March 31, Building Supply $ 1,012,000 $ 653,000 Disposable Protective Apparel 335,000 331,000 Infection Control 455,000 387,000 Total segment income 1,802,000 1,371,000 Unallocated corporate overhead expenses 1,069,000 1,195,000 Provision for income taxes 226,000 28,000 Consolidated net income $ 507,000 $ 148,000 The following table presents the consolidated net property and equipment, goodwill and definite-lived intangible assets (“consolidated assets”) by segment as of March 31, 2016 and December 31, 2015: March 31, December 31, Building Supply $ 2,333,000 $ 2,410,000 Disposable Protective Apparel 379,000 394,000 Infection Control 159,000 166,000 Total segment assets 2,871,000 2,970,000 Unallocated corporate assets 42,000 43,000 Total consolidated assets $ 2,913,000 $ 3,013,000 11 Alpha Pro Tech, Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) Subsequent Events The Company has reviewed and evaluated whether subsequent events have occurred from the condensed consolidated balance sheet date of March 31, 2016 through the filing date of this Quarterly Report on Form 10-Q that would require accounting or disclosure and has concluded that there are no such subsequent events. 12 Alpha Pro Tech, Ltd. ITEM 2 . MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Youshould read the following discussion and analysis together with our unaudited condensed consolidated financial statements and the notes to our unaudited condensed consolidated financial statements, which appear elsewhere in this report. Special Note Regarding Forward-Looking Statements Certain information set forth in this Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of federal securities laws. Forward-looking statements include statements concerning our plans, objectives, goals, strategies, future events, future revenues or performance, capital expenditures, financing needs, plans or intentions relating to potential acquisitions and other information that is not historical information. When used in this report, the words “estimates,” “expects,” “anticipates,” “forecasts,” “plans,” “intends,” “believes” and variations of such words or similar expressions are intended to identify forward-looking statements. We may make additional forward-looking statements from time to time. All forward-looking statements, whether written or oral and whether made by us or on our behalf, are expressly qualified by this special note. Any expectations based on these forward-looking statements are subject to risks and uncertainties. These and many other factors could affect the Company’s future operating results and financial condition and could cause actual results to differ materially from expectations based on forward-looking statements made in this document or elsewhere by the Company or on its behalf. Special Note Regarding Smaller Reporting Company Status We are filing this report as a “smaller reporting company” (as defined in Rule 12b-2 of the Securities Exchange Act of 1934, as amended). As a result of being a smaller reporting company, we are allowed and have elected to omit certain information from this Management’s Discussion and Analysis of Financial Condition and Results of Operations; however, we have provided all information for the periods presented that we believe to be appropriate. Where to find more information about us. We make available, free of charge, on our Internet website (http://www.alphaprotech.com) our most recent Annual Report on Form 10-K, our most recent Quarterly Report on Form 10-Q, any current reports on Form 8-K furnished or filed since our most recent Annual Report on Form 10-K, and any amendments to such reports, as soon as reasonably practicable following the electronic filing of such reports with the Securities and Exchange Commission (“SEC”). In addition, in accordance with SEC rules, we provide electronic or paper copies of our filings free of charge upon request . Critical Accounting Policies The preparation of our financial statements in conformity with US generally accepted accounting principles (“US GAAP”) requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of net sales and expenses during the reported periods. We base estimates on past experience and on various other assumptions that are believed to be reasonable under the circumstances. The application of these accounting policies on a consistent basis enables us to provide timely and reliable financial information. Our critical accounting policies include the following: Marketable Securities: The Company periodically invests a portion of its cash in excess of short-term operating needs in marketable equity securities. These investments are classified as available-for-sale in accordance with US GAAP. The Company does not have any investments classified as held-to-maturity or trading securities. Available-for-sale investments are carried at their fair value using quoted prices in active markets for identical securities, with unrealized gains and losses, net of deferred income taxes, reported as a component of accumulated other comprehensive income (loss). Realized gains and losses, and declines in value deemed to be other-than-temporary on available-for-sale investments, are recognized in earnings. The cost of securities sold is based on the specific identification method. Investments that the Company intends to hold for more than one year are classified as long-term investments in the accompanying condensed consolidated balance sheets. 13 Alpha Pro Tech, Ltd. I nventories: Inventories include freight-in, materials, labor and overhead costs and are stated at the lower of cost or market value. Allowances are recorded for slow-moving, obsolete or unusable inventory. We assess our inventory for estimated obsolescence or unmarketable inventory and write down the difference between the cost of inventory and the estimated market value based upon assumptions about future sales and quantities on hand, if necessary. If actual market conditions are less favorable than those projected by management, additional inventory write-downs may be required. Accounts Receivable: Accounts receivable are recorded at the invoice amount and do not bear interest.The allowance for doubtful accounts is the Company’s best estimate of the amount of probable credit losses in the Company’s existing accounts receivable; however, changes in circumstances relating to accounts receivable may result in a requirement for additional allowances in the future.The Company determines the allowance based upon historical write-off experience and known conditions about customers’ current ability to pay.Account balances are charged against the allowance when management determines the potential for recovery is remote. Revenue Recognition: For sales transactions, we comply with the provisions of the SEC Staff Accounting Bulletin No. 104, Revenue Recognition , which states that revenue should be recognized when all of the following revenue recognition criteria are met: (1) persuasive evidence of an arrangement exists; (2) title transfers and the customer assumes the risk of loss; (3) the selling price is fixed or determinable; and (4) collection of the resulting receivable is reasonably assured. These criteria are satisfied upon shipment of product, and sales are recognized accordingly. Sales Returns, Rebates and Allowances: Sales are reduced for any anticipated sales returns, rebates and allowances based on historical experience. Since our return policy is only 90 days and our products are not generally susceptible to external factors such as technological obsolescence or significant changes in demand, we are able to make a reasonable estimate for returns. We offer end-user, product-specific and sales volume rebates to select distributors. Our rebates are based on actual sales and are accrued monthly . Stock-Based Compensation: We record compensation expense for the fair value of stock-based payments determined on the date of grant, including employee stock options. The fair values of stock option grants are determined using the Black-Scholes option-pricing model and are based on the following assumptions: expected stock price volatility based on historical data and management’s expectations of future volatility, risk-free interest rates from published sources, expected life based on historical data and no dividend yield, as the Board of Directors has no current plans to pay dividends in the near future. The Black-Scholes option-pricing model was developed for use in estimating the fair value of traded options that have no vesting restrictions and that are fully transferable. The option-pricing model requires the input of highly subjective assumptions, including expected stock price volatility. Our stock options have characteristics significantly different from those of traded options, and changes in the subjective input assumptions can materially affect the fair value of such options. OVERVIEW Alpha Pro Tech is in the business of protecting people, products and environments. We accomplish this by developing, manufacturing and marketing a line of high-value, disposable protective apparel and infection control products for the cleanroom, industrial, pharmaceutical, medical and dental markets. We also manufacture a line of building supply construction weatherization products. Our products are sold under the "Alpha Pro Tech" brand name, as well as under private label. Our products are grouped into three business segments: the Building Supply segment, consisting of construction weatherization products such as housewrap and synthetic roof underlayment as well as other woven material; the Disposable Protective Apparel segment, consisting of disposable protective apparel such as shoecovers, bouffant caps, gowns, coveralls, lab coats, frocks and other miscellaneous products; and the Infection Control segment, consisting of face masks and eye shields. All financial information presented herein reflects the current segmentation. 14 Alpha Pro Tech, Ltd. Our target markets include pharmaceutical manufacturing, bio-pharmaceutical manufacturing, medical device manufacturing, lab animal research, high technology electronics manufacturing (which includes the semi-conductor market), medical and dental distributors, and construction, building supply and roofing distributors. Our products are used primarily in cleanrooms, industrial safety manufacturing environments, health care facilities, such as hospitals, laboratories and dental offices, and building and re-roofing sites. Our products are distributed principally in the United States through a network consisting of purchasing groups, national distributors, local distributors, independent sales representatives and our own sales and marketing force. RESULTS OF OPERATIONS The following table sets forth certain operational data as a percentage of net sales for the periods indicated: For the Three Months Ended March 31, Net sales % % Gross profit % % Selling, general and administrative expenses % % Income from operations % % Income before provision for income taxes % % Net income % % Three months ended March 31, 2016 compared to three months ended March 31, 2015 Sales. Consolidated sales for the three months ended March 31, 2016 increased to a first quarter record of $11,847,000, from $10,654,000 for the three months ended March 31, 2015, representing an increase of $1,193,000, or 11.2%. This increase consisted of increased sales in the Building Supply segment of $943,000, increased sales in the Disposable Protective Apparel segment of $177,000 and increased sales in the Infection Control segment of $73,000. Building Supply segment sales for the three months ended March 31, 2016 increased by $943,000, or 16.2%, to a first quarter record of $6,754,000, compared to $5,811,000 for the same period in 2015. This segment increase was primarily due to a 15.9% increase in sales of housewrap, a 17.9% increase in sales of synthetic roof underlayment (including REX™, TECHNOply™ and our new TECHNO SB) and sales of other woven material remained basically unchanged. Sales in the first quarter of 2016 were positively affected by a milder winter which allowed for continued building and roofing and the continued broadening of the Company’s distribution network. The sales mix of the Building Supply segment for the three months ended March 31, 2016 was 63% for synthetic roof underlayment, 33% for housewrap and 4% for other woven material. This compared to 61% for synthetic roof underlayment, 34% for housewrap and 5% for other woven material for the three months ended March 31, 2015. Management is optimistic that the Building Supply segment should continue to grow for all of 2016 similar to the first quarter. Sales for the Disposable Protective Apparel segment for the three months ended March 31, 2016 increased by $177,000, or 4.9%, to $3,825,000, compared to $3,648,000 for the same period of 2015. The increase was primarily due to an increase in sales to our major international supply chain partner and an increase in sales to national and regional distributors. Infection Control segment sales for the three months ended March 31, 2016 increased by $73,000, or 6.1%, to $1,268,000, compared to $1,195,000 for the same period of 2015. Shield sales were up by 26.2%, or $73,000, to $352,000 and mask sales were flat at $916,000. 15 Alpha Pro Tech, Ltd. Gross Profit. Gross profit increased by $420,000, or 11.0%, to $4,245,000 for the three months ended March 31, 2016, from $3,825,000 for the same period of 2015. The gross profit margin was 35.8% for the three months ended March 31, 2016, compared to 35.9% for the same period of 2015. Selling, General and Administrative Expenses. Selling, general and administrative expenses decreased by $120,000, or 3.4%, to $3,457,000 for the three months ended March 31, 2016, from $3,577,000 for the three months ended March 31, 2015. As a percentage of net sales, selling, general and administrative expenses decreased to 29.2% for the three months ended March 31, 2016, from 33.6% for the same period of 2015. The change in expenses for the first quarter by segment was as follows: Building Supply was down $1,000, or 0.1%, Disposable Protective Apparel was down $3,000, or 0.3%, Infection Control was up $10,000, or 6.7%, and corporate unallocated expenses were down $126,000, or 10.5%. The Company’s President and Chairman is entitled to a bonus equal to 5% of the pre-tax profits of the Company, excluding bonus expense. A bonus of $39,000 was accrued for the three months ended March 31, 2016, as compared to $20,000 for the same period of 2015. Our recently retired CEO was also entitled to the same 5% bonus for the three months ended March 31, 2015. Depreciation and Amortization. Depreciation and amortization expense decreased by $17,000, or 9.9%, to $154,000 for the three months ended March 31, 2016, from $171,000 for the same period of 2015. The decrease for the three months was primarily attributable to decreased depreciation for machinery and equipment in the Infection Control segment. Income from Operations. Income from operations increased by $557,000, or 723.4%, to $634,000 for the three months ended March 31, 2016, compared to $77,000 for the three months ended March 31, 2015. The increased income from operations was primarily due to an increase in gross profit of $420,000, partially offset by a decrease in selling, general and administrative expenses of $120,000 and a decrease in depreciation and amortization expense of $17,000. Other Income. Other income was flat with income of $99,000 for both the three months ended March 31, 2016 and 2015. Other income consists of equity in income of unconsolidated affiliate and interest income. Other income consisted primarily of equity in income of unconsolidated affiliate of $98,000 and interest income of $1,000 for both three months ended March 31, 2016 and 2015. Income before Provision for Income Taxes. Income before provision for income taxes for the three months ended March 31, 2016 was $733,000, compared to income before provision for income taxes of $176,000 for the three months ended March 31, 2015, representing an increase of $557,000, or 316.5%. The increase in income before provision for income taxes was due to an increase in income from operations of $557,000. Provision for Income Taxes. The provision for income taxes for the three months ended March 31, 2016 was $226,000, compared to $28,000 for the same period of 2015. The estimated effective tax rate was 30.8% for the three months ended March 31, 2016, compared to 15.9% for the same period of 2015. The Company does not record a tax provision on equity in income of unconsolidated affiliate. Net Income. Net income for the three months ended March 31, 2016 was $507,000, compared to net income of $148,000 for the three months ended March 31, 2015, representing an increase of $359,000, or 242.6%. The net income increase was primarily due to an increase in income before provision for income taxes of $557,000, partially offset by an increase in provision for income taxes of $198,000. Net income as a percentage of net sales for the three months ended March 31, 2016 was 4.3%, and net income as a percentage of net sales for the same period of 2015 was 1.4%. Basic and diluted earnings per common share for the three months ended March 31, 2016 and 2014 were $0.03 and $0.01, respectively. 16 Alpha Pro Tech, Ltd. LIQUIDITY AND CAPITAL RESOURCES As of March 31, 2016, we had cash of $8,247,000 and working capital of $30,625,000, representing a decrease in working capital of 1.0%, or $301,000, from December 31, 2015. As of March 31, 2016, our current ratio (current assets/current liabilities) was 15:1 as compared to same ratio as of December 31, 2015. Cash decreased by 14.8%, or $1,434,000, to $8,247,000 as of March 31, 2016, compared to $9,681,000 as of December 31, 2015. The decrease in cash was due to cash used in operating activities of $659,000, cash used in investing activities of $96,000 and cash used in financing activities of $679,000. We have a $3,500,000 credit facility with Wells Fargo Bank, consisting of a line of credit with interest at prime plus 0.5%. As of March 31, 2016, the prime interest rate was 3.5%. This credit line was renewed in May 2014 and expires in May 2016. The available line of credit is based on a formula of eligible accounts receivable and inventories. Our borrowing capacity on the line of credit was $3,500,000 as of March 31, 2016. As of March 31, 2016, we did not have any borrowings under this credit facility and do not anticipate using it in the near future. Net cash used in operating activities of $659,000 for the three months ended March 31, 2016 was due to net income of $507,000, adjusted primarily by the following: amortization of stock-based compensation expense of $16,000, depreciation and amortization of $154,000, equity in income of unconsolidated affiliate of $98,000, an increase in accounts receivable of $3,434,000, a decrease in accounts receivable, related party of $8,000, a decrease in inventory of $1,643,000, a decrease in prepaid expenses and other current assets of $570,000 and a decrease in accounts payable and accrued liabilities of $25,000. Accounts receivable increased by $3,434,000, or 124.3%, to $6,196,000 as of March 31, 2016 from $2,762,000 as of December 31, 2015. The increase in accounts receivable was primarily related to extended payment terms that we provided on most Building Supply segment sales through the end of the first quarter of 2016 to remain competitive, as our competition also offers these extended payment terms. We started this program in late November 2015, and the majority of these receivables are due to be collected in the second quarter of this year. The number of days that sales remained outstanding as of March 31, 2016, calculated by using an average of accounts receivable outstanding, was 35 days, compared to 39 days as of December 31, 2015. Inventory decreased by $1,643,000, or 10.0%, to $14,755,000 as of March 31, 2016, from $16,398,000 as of December 31, 2015. The decrease was primarily due to a decrease in inventory for the Disposable Protective Apparel segment of $655,000, or 11.4%, to $5,114,000, a decrease in inventory for the Building Supply segment of $843,000, or 10.8%, to $6,981,000 and a decrease in inventory for the Infection Control segment of $145,000, or 5.2%, to $2,660,000. Prepaid expenses and other current assets decreased by $570,000, or 18.4%, to $2,522,000 as of March 31, 2016 from $3,092,000 as of December 31, 2015. The decrease was primarily due to a decrease in deposits for the purchase of inventory. Accounts payable and accrued liabilities as of March 31, 2016 decreased by $25,000, or 1.2%, to $2,130,000, from $2,155,000 as of December 31, 2015. The change was primarily due to a decrease in accrued liabilities of $75,000 and an increase in trade payables of $50,000. Net cash used in investing activities was $96,000 for the three months ended March 31, 2016, compared to net cash used in investing activities of $58,000 for the same period of 2015. Our investing activities for the three months ended March 31, 2016 consisted of the purchase of property and equipment of $55,000 and the purchase of marketable securities of $41,000. Our investing activities for the three months ended March 31, 2015 consisted of the purchase of property and equipment of $58,000. Net cash used in financing activities was $679,000 for the three months ended March 31, 2016, compared to net cash used in financing activities of $311,000 for the same period of 2015. The net cash used in financing activities for the three months ended March 31, 2016 was due to the payment of $679,000 for the repurchase of shares of our common stock. Our net cash used in financing activities for the three months ended March 31, 2015 was due to the payment of $311,000 for the repurchase of shares of our common stock. As of March 31, 2016, we had $600,000 available for additional stock purchases, under our stock repurchase program. During the three months ended March 31, 2016, we repurchased 395,000 shares of common stock at a cost of $679,000. As of March 31, 2016, we had repurchased a total of 12,912,631 shares of common stock at a cost of $18,921,000 through our repurchase program. We retire all stock upon its repurchase. Future repurchases are expected to be funded from cash on hand and cash flows from operating activities. 17 Alpha Pro Tech, Ltd. We believe that our current cash balance and the funds available under our credit facility will be sufficient to satisfy our projected working capital and planned capital expenditures for the foreseeable future. Recent Accounting Pronouncements Accounting Standards Update (“ASU”) 2014-09, Revenue from Contracts with Customers (Topic 606) (“ASU 2014-09”), is a comprehensive new revenue recognition model requiring a company to recognize revenue to depict the transfer of goods or services to a customer at an amount reflecting the consideration that it expects to receive in exchange for those goods or services. In adopting ASU 2014-09, companies may use either a full retrospective or a modified retrospective approach. ASU 2014-09 is effective for the first interim period within an annual reporting period beginning after December 15, 2017, and early adoption is not permitted. The Company will adopt ASU 2014-09 during the first quarter of 2018. Management is evaluating the provisions of this update and has not determined the impact that its adoption will have on the Company’s financial position or results of operations. ASU 2015-11, Inventory (Topic 330): Simplifying the Measurement of Inventory (“ASU 2015-11”), applies to inventory that is measured using first-in, first-out ("FIFO") or average cost. Under the updated guidance, a company should measure inventory that is within scope at the lower of cost and net realizable value, which is the estimated selling prices in the ordinary course of business, less reasonably predictable costs of completion, disposal and transportation, instead of at the lower of cost or market. ASU 2015-11 is effective for annual and interim periods beginning after December 15, 2016, and is applied prospectively with early adoption permitted at the beginning of an interim or annual reporting period. Management is evaluating the provisions of this update and has not determined the impact that its adoption will have on the Company’s financial position or results of operations. In November 2015, the FASB issued ASU 2015-17, Income Taxes (Topic 740): Balance Sheet Classification of Deferred Taxes , which requires deferred income tax liabilities and assets to be classified as noncurrent on the balance sheet rather than being separated into current and noncurrent. The guidance is effective for public entities for annual periods beginning after December 15, 2016, and interim periods within those annual periods with early adoption being permitted. The Company has not adopted this guidance for the year ended December 31, 2015. In February 2016, the FASB issued ASU No. 2016-02, Leases (Topic 842), which requires lessees to recognize most leases on the balance sheet. The provisions of this guidance are effective for annual periods beginning after December 15, 2018, and interim periods within those years, with early adoption permitted. Management is evaluating the requirements of this guidance and has not yet determined the impact of the adoption on the Company’s financial position or results of operations. Management periodically reviews new accounting standards that are issued. Management has not identified any other new standards that it believes merit further discussion at this time. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company, we are not required to provide the information otherwise required by this Item. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures . Under the supervision and with the participation of our management, including our Chief Executive Officer (principal executive officer) and Chief Financial Officer (principal financial officer), we evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as such term is defined in Rule 13a-15(e) and Rule 15d-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”)), as of March 31, 2016, pursuant to the evaluation of these controls and procedures required by Rule 13a-15 of the Exchange Act. Disclosure controls and procedures are the controls and other procedures that we have designed to ensure that we record, process, summarize and report in a timely manner the information that we must disclose in reports that we file with or submit to the SEC under the Exchange Act. 18 Alpha Pro Tech, Ltd. In designing and evaluating our disclosure controls and procedures, we recognize that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives and that we are required to apply our judgment in evaluating the cost-benefit relationship of possible controls and procedures. Based on the evaluation, our principal executive officer and principal financial officer concluded that our disclosure controls and procedures were effective as of the end of the period covered by this report. Changes in Internal Control Over Financial Reporting During the quarter to which this report relates, there was no change in our internal control over financial reporting (as such term is defined in Rule 13a-15(f) and Rule 15d-15(f) under the Exchange Act) that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II. OTHER INFORMATION ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ISSUER PURCHASES OF EQUITY SECURITIES The following table sets forth purchases made by or on behalf of the Company or any “affiliated purchaser,” as defined in Rule 10b-18(a)(3) of the Exchange Act: Issuer Purchases of Equity Securities Period Total Number of Shares Purchased Weighted Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Program (1) Approximate Dollar Value of Shares that May Yet Be Purchased Under the Program (1) January 1 - 31, 2016 $ $ February 1 - 29, 2016 March 1 - 31, 2016 (1) On June 22, 2015, the Company announced that the Board of Directors had authorized a $2,000,000 expansion of the Company’s existing share repurchase program. SECURITIES SOLD We did not sell unregistered equity securities during the period covered by this report. 19 Alpha Pro Tech, Ltd. ITEM 6. EXHIBITS Certificate of Incorporation of Alpha Pro Tech, Ltd., incorporated by reference to Exhibit 3(f) to Form 10-K for the year ended December 31, 1994, filed on March 31, 1995 (File No. 000-19893). Certificate of Amendment of Certificate of Incorporation of Alpha Pro Tech, Ltd., incorporated by reference to Exhibit 3(j) to Form 10-K for the year ended December 31, 1994, filed on March 31, 1995 (File No. 000-19893). Certificate of Ownership and Merger (BFD Industries, Inc. into Alpha Pro Tech, Ltd.), incorporated by reference to Exhibit 3(l) to Form 10-K for the year ended December 31, 1994, filed on March 31, 1995 (File No. 000-19893). Bylaws of Alpha Pro Tech, Ltd., incorporated by reference to Exhibit 3(g) to Form 10-K for the year ended December 31, 1994, filed on March 31, 1995 (File No. 000-19893). Certification of President pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Securities Exchange Act, as amended. Certification of Chief Executive Officer pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Securities Exchange Act, as amended. Certification of Chief Financial Officer pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Securities Exchange Act, as amended. Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 – President. Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 – Chief Executive Officer. Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 – Chief Financial Officer. Interactive Data Files for Alpha Pro Tech, Ltd’s Form 10-Q for the period ended March 31, 2016. 20 Alpha Pro Tech, Ltd. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ALPHA PRO TECH, LTD. DATE: May 5 , 201 6 BY: / s/Lloyd Hoffman Lloyd Hoffman Chief Executive Officer and Director DATE: May 5 , 201 6 BY: /s/Colleen McDonald Colleen McDonald Chief Financial Officer 21
